 



Exhibit 10.1
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT (the “Agreement”), made this ___day of ___,
20___between Health Care REIT, Inc., a Delaware corporation (the “Corporation”),
and ___(the “Participant”).
WITNESSETH:
     WHEREAS, the Participant is an employee and executive officer of the
Corporation; and
     WHEREAS, the Corporation adopted the Health Care REIT, Inc. 2005 Long-Term
Incentive Plan (the “Plan”) in order to provide non-employee directors and
select officers and key employees with incentives to achieve long-term corporate
objectives; and
     WHEREAS, the Compensation Committee of the Corporation’s Board of Directors
decided that the Participant should be granted stock options to purchase shares
of the Corporation’s common stock, $1.00 par value per share (“Common Stock”),
on the terms and conditions set forth below, and in accordance with the terms of
the Plan.
     NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:
     1. Grant of Options.
          Subject to the terms and conditions of this Agreement, the Corporation
hereby grants to the Participant the right and option to purchase up to a total
of ___(___) shares of the Common Stock of the Corporation, at the option price
of $___per share (the “Options”).
          The Options shall consist of options to purchase ___shares of Common
Stock intended to qualify as incentive stock options (“ISOs”) within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
and options to purchase ___shares of Common Stock not intended to qualify as
ISOs (“Nonstatutory Options”).
     2. Period of Exercise.
          The Options shall become exercisable by the Participant in five
installments. Subject to the accelerated vesting provided for in Sections 9, 10,
11 and 12 below, at any time during the term of the Options, the maximum number
of shares of Common Stock the Participant may purchase by exercising
Nonstatutory Options, and the maximum number which the Participant may purchase
by exercising ISOs, shall be limited as specified in the following schedule:

 



--------------------------------------------------------------------------------



 



              MAXIMUM NUMBER OF   MAXIMUM NUMBER OF     SHARES THAT MAY BE  
SHARES THAT MAY BE     PURCHASED BY EXERCISING   PURCHASED BY PERIOD  
NONSTATUTORY OPTIONS   EXERCISING ISOs
From ___, 20___ to ___, 20___
  Up to ___ shares   Up to ___ shares
 
       
From ___, 20___ to ___, 20___
  Up to ___ shares (less any shares previously purchased by exercising
Nonstatutory Options)   Up to ___ shares (less any shares previously purchased
by exercising ISOs)
 
       
From ___, 20___ to ___, 20___
  Up to ___ shares (less any shares previously purchased by exercising
Nonstatutory Options)   Up to ___ shares (less any shares previously purchased
by exercising ISOs)
 
       
From ___, 20___ to ___, 20___
  Up to ___ shares (less any shares previously purchased by exercising
Nonstatutory Options)   Up to ___ shares (less any shares previously purchased
by exercising ISOs)
 
       
From ___, 20___ to ___, 20___
  Up to ___ shares (less any shares previously purchased by exercising
Nonstatutory Options)   Up to ___ shares (less any shares previously purchased
by exercising ISOs)

          If, during any of these periods, the Participant fails to exercise the
Options with respect to all or any portion of the shares that may be acquired at
such time, the Participant shall be entitled to exercise the Options with
respect to the remaining portion of such shares at any subsequent time prior to
the termination date of the Options.
          The Options intended to be ISOs are subject to the $100,000 annual
limit on vesting of ISOs as set forth in Section 422(d) of the Code. To the
extent the aggregate fair market value (determined at the date of grant) of the
shares of Common Stock with respect to which those ISOs first become exercisable
by the Participant during any calendar year under this Section 2 (when
aggregated with any prior ISOs granted to the Participant under stock option
plans of the Corporation) exceeds $100,000, whether by reason of accelerated
vesting under Sections 9, 10, 11 or 12 or otherwise, the Options shall consist
of ISOs for the maximum number of shares that may be covered by ISOs without
violating Section 422(d) of the Code, and the remaining Options becoming
exercisable in that year shall be treated as Nonstatutory Options.
     3. Termination Date of Options.
          The Options granted herein, and the related Dividend Equivalent Rights
under Section 8 below, shall terminate on ___, 20___, the tenth anniversary of
the date of grant, and the Participant shall have no right to exercise the
Options at any time thereafter.

2



--------------------------------------------------------------------------------



 



     4. Manner of Exercise.
          If the Participant elects to exercise the Options to purchase shares
of Common Stock, the Participant shall give written notice of such exercise to
the Corporate Secretary of the Corporation. The notice of exercise shall state
the number of shares of Common Stock as to which the Options are being
exercised, and the Corporation shall determine whether the Options exercised are
ISOs or Nonstatutory Options.
          The Participant may exercise the Options to purchase all, or any
lesser whole number, of the number of shares of Common Stock that the
Participant is then permitted to purchase under Section 2.
     5. Payment for Shares.
          Full payment of the option price for the shares of Common Stock
purchased by exercising the Options shall be due at the time the notice of
exercise is delivered pursuant to Section 4. Such payment may be made (i) in
cash, (ii) by delivery of shares of Common Stock currently owned by the
Participant with a fair market value equal to the option price, or (iii) in any
other form acceptable to the Corporation.
          Alternatively, the Participant shall be deemed to have paid the full
option price due upon exercise of the Options, if the Participant’s notice of
exercise is accompanied by an irrevocable instruction to the Corporation to
deliver the shares of Common Stock issuable upon exercise of the Options (less
any shares withheld to satisfy the Participant’s tax obligations pursuant to
Section 7 below) promptly to a broker-dealer designated by Participant, together
with an irrevocable instruction to such broker-dealer to sell at least that
portion of the shares necessary to pay the option price (and any tax withholding
related expenses specified by the parties), and that portion of the sale
proceeds needed to pay the option price is delivered directly to the Corporation
no later than the close of business on the settlement date.
     6. Issuance of Stock Certificates for Shares.
          The stock certificates for any shares of Common Stock issuable to the
Participant upon exercise of the Options shall be delivered to the Participant
(or to the person to whom the rights of the Participant shall have passed by
will or the laws of descent and distribution) as promptly after the date of
exercise as is feasible, but not before the Participant has paid the option
price for such shares and made any arrangements for tax withholding, as required
by Section 7.
     7. Tax Withholding.
          Whenever the Participant exercises Options, the Corporation shall
notify the Participant of the amount of tax (if any) that must be withheld by
the Corporation under all applicable federal, state and local tax laws. With
respect to each exercise of the Options, the Participant agrees to make
arrangements with the Corporation to (a) remit the required amount to the
Corporation in cash, (b) authorize the Corporation to withhold a portion of the
shares of

3



--------------------------------------------------------------------------------



 



Common Stock otherwise issuable upon the exercise with a value equal to the
required amount, (c) deliver to the Corporation shares of Common Stock with a
value equal to the required amount, (d) authorize the deduction of the required
amount from the Participant’s compensation, or (e) otherwise provide for payment
of the required amount in any other manner satisfactory to the Corporation.
     8. Dividend Equivalent Rights.
          The Participant is hereby granted rights to receive deferred payments
equivalent in value to the dividends that would have been payable on the shares
of Common Stock issuable under the Options if such shares were outstanding on
the dividend record dates between the date the Options were granted to the
Participant and the date the Options are exercised to acquire such shares
(“Dividend Equivalent Rights”). An unfunded bookkeeping account shall be created
for the Participant and the Participant’s rights to the balances credited to
such account shall be no greater than those of an unsecured creditor of the
Corporation.
          On each dividend record date occurring after the date of grant of the
Options and while any Options remain outstanding and unexercised, the
Participant’s account shall be credited with a dollar amount equal to the
dividends that would have been payable with respect to the shares of Common
Stock issuable under the Options if such shares were outstanding on the dividend
record date:
     (a) In the case of a cash dividend declared on the Common Stock, the amount
credited to the Participant’s account with respect thereto shall be equal to the
dividend declared per share of Common Stock multiplied by the number of shares
of Common Stock subject to the unexercised portion of the Options as of the
dividend record date; and
     (b) In the case of a stock dividend declared on the Common Stock, the
amount credited to the Participant’s account with respect thereto shall be equal
to the dividend declared per share of Common Stock multiplied by (i) the number
of shares of Common Stock subject to the unexercised portion of the Options and
(ii) the current fair market value of a share of Common Stock on the dividend
payment date.
          When the Options with respect to which the Participant has been
granted Dividend Equivalent Rights first become exercisable (whether under
Section 2 above or Sections 9, 10, 11 or 12 below), the Participant shall be
entitled to receive from the Corporation a distribution equal to (i) the dollar
amount then accumulated in his or her account, as described above, and not
previously distributed as provided in this paragraph, multiplied by (ii) a
fraction the numerator of which shall be the number of shares subject to the
Options that first become exercisable on such date and the denominator of which
shall be the sum of such number and the total number of shares subject to
Options that have not yet become exercisable; plus after shares have become
exercisable (iii) distributions equal to the quarterly dividend declared per
share of Common Stock multiplied by the number of shares of Common Stock that
have become exercisable, which distributions shall be paid quarterly on or about
the time of the dividend pay dates. The Participant’s account shall be debited
by a dollar amount equal to the distribution.

4



--------------------------------------------------------------------------------



 



This distribution shall be delivered to the Participant in the form of a cash
payment. No distribution shall be made until the Participant has made
arrangements with the Corporation to withhold all applicable payroll taxes from
the distribution, or to satisfy the tax withholding obligations in some other
manner, as described in Section 7 above.
          Upon expiration or termination of the Options, all rights and claims
to the Dividend Equivalent Rights will be terminated.
     9. Termination of Employment; Change in Corporate Control.
          In the event of a Change in Corporate Control (as described below), or
if the Participant’s employment with the Corporation is terminated before the
Options expire or have been exercised with respect to all of the shares of
Common Stock subject to the Options (as provided in subsections (a) and
(b) below), the Participant shall have the right to exercise the Options during
a period of ninety (90) days following the date of the Change in Corporate
Control or termination of employment (as applicable), but in no event later than
___, 20___, and the Options shall expire at the end of such period.
     (a) In the event of a Change in Corporate Control, or if the Participant’s
employment is terminated involuntarily without “Cause” (as defined in the
Participant’s Employment Agreement), any portion of the Options not previously
exercisable under Section 2 shall become immediately exercisable and the
Participant shall be entitled to receive a cash payment of any balance then
credited to the Participant’s Dividend Equivalent Rights account pursuant to
Section 8.
     (b) In the case of an involuntary termination not described in subsection
(a) above, or a voluntary termination by the Participant not following a Change
in Corporate Control, the maximum number of shares the Participant may purchase
by exercising the Options shall be the number of shares which could be purchased
at the date of termination pursuant to Section 2. Participant shall not be
entitled to receive a cash payment of any balance then credited to the
Participant’s Dividend Equivalent Rights account pursuant to Section 8.
          For purposes of this Section 9, termination of employment as a result
of the expiration of the Participant’s Employment Agreement shall be considered
a voluntary termination if the notice of non-renewal was delivered by the
Participant and an involuntary termination if the notice of non-renewal was
delivered by the Corporation and in both instances, the Participant is no longer
employed by the Corporation.
          For purposes of this Section 9, a “Change in Corporate Control” shall
include any of the following events:
     (i) The acquisition in one or more transactions of more than twenty percent
of the Corporation’s outstanding Common Stock (or the equivalent in voting power
of any class or classes of securities of the Corporation entitled to vote in
elections of directors)

5



--------------------------------------------------------------------------------



 



by any corporation, or other person or group (within the meaning of
Section 14(d)(3) of the Securities Exchange Act of 1934, as amended);
     (ii) Any transfer or sale of substantially all of the assets of the
Corporation, or any merger or consolidation of the Corporation into or with
another corporation in which the Corporation is not the surviving entity;
     (iii) Any election of persons to the Board of Directors which causes a
majority of the Board of Directors to consist of persons other than “Continuing
Directors.” For this purpose, those persons who were members of the Board of
Directors on May 5, 2005, shall be “Continuing Directors.” Any person who is
nominated for election as a member of the Board after May 5, 2005 shall also be
considered a “Continuing Director” for this purpose if, and only if, his or her
nomination for election to the Board of Directors is approved or recommended by
a majority of the members of the Board (or of the relevant Nominating Committee)
and at least five (5) members of the Board are themselves Continuing Directors
at the time of such nomination; or
     (iv) Any person, or group of persons, announces a tender offer for at least
twenty percent (20%) of the Corporation’s Common Stock.
     10. Effect of Death.
          If the Participant dies before the Options expire or have been
exercised with respect to all of the shares of Common Stock subject to the
Options, any portion of the Options not previously exercisable under Section 2
shall become exercisable, and the Participant’s executor, administrator, or any
person to whom the Options may be transferred by the Participant’s will or by
the laws of descent and distribution, shall have the right to (i) exercise the
Options, to the extent not previously exercised, at any time prior to the first
anniversary of the date of death, but in no event later than ___, 20___, and
(ii) to receive a cash payment of any balance then credited to the Participant’s
Dividend Equivalent Rights account pursuant to Section 8 above. For this
purpose, the terms of this Agreement shall be deemed to apply to such person as
if he or she was the Participant.
     11. Effect of Permanent and Total Disability.
          If the termination of the Participant’s employment occurs after a
finding of the Participant’s permanent and total disability, (i) any portion of
the Options not previously exercisable under Section 2 shall become exercisable,
and the Options may be exercised at any time during the period of twelve
(12) months following the date of termination of employment, but in no event
later than ___, 20___, and (ii) the Participant shall be entitled to receive a
cash payment of any balance then credited to the Participant’s Dividend
Equivalent Rights account pursuant to Section 8.

6



--------------------------------------------------------------------------------



 



     12. Effect of Retirement.
          [To be determined.]
     13. Nontransferability.
          The Participant’s rights under this Agreement may not be assigned or
transferred by the Participant other than by will or the laws of descent and
distribution. The Options may not be exercised by anyone other than the
Participant or, in the case of the Participant’s death, by the person to whom
the rights of the Participant shall have passed by will or the laws of descent
and distribution.
     14. Securities Laws.
          The Corporation may from time to time impose any conditions on the
exercise of the Options as it deems necessary or advisable to ensure that the
Options granted hereunder, and each exercise thereof, satisfy the applicable
requirements of federal and state securities laws. Such conditions to satisfy
applicable federal and state securities laws may include, without limitation,
the partial or complete suspension of the right to exercise the Options until
the offering of the shares covered by the Options have been registered under the
Securities Act of 1933, as amended, or the printing of legends on all stock
certificates issued to the Participant describing the restrictions on transfer
of such shares.
     15. Rights Prior to Issuance of Certificates.
          Neither the Participant nor any person to whom the rights of the
Participant shall have passed by will or the laws of descent and distribution
shall have any of the rights of a stockholder with respect to any shares of
Common Stock until the date of the issuance to him or her of certificates for
such Common Stock as provided in Section 6 above.
     16. Options Not to Affect Employment.
          Neither this Agreement nor the Options granted hereunder shall confer
upon the Participant any right to continued employment with the Corporation.
This Agreement shall not in any way modify or restrict any rights the
Corporation may have to terminate such employment under the terms of the
Participant’s Employment Agreement.
     17. Miscellaneous.
          (a) This Agreement may be executed in one or more counterparts all of
which taken together will constitute one and the same instrument.
          (b) The terms of this Agreement may only be amended, modified or
waived by a written agreement executed by both of the parties hereto.

7



--------------------------------------------------------------------------------



 



          (c) The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to principles of conflicts of law; provided, however, that matters of
corporate law, including the issuance of shares of the Common Stock, shall be
governed by the Delaware General Corporation Law.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

              ATTEST:   HEALTH CARE REIT, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
           
 
           
 
           
 
  Name:        
 
           

8